UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2521



BERHANEMESKEL GOSHU MENGISTU,

                                                         Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-473-951)


Submitted:   September 15, 2004           Decided:   October 7, 2004


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Margaret J. Perry, Senior Litigation
Counsel, Anh-Thu P. Mai, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Berhanemeskel Goshu Mengistu, a native and citizen of

Ethiopia,      petitions   for   review     of   an   order   of    the    Board    of

Immigration     Appeals    (“Board”)       affirming,     without    opinion,      the

immigration judge’s order denying his applications for asylum,

withholding of removal, and protection under the Convention Against

Torture.

              Mengistu challenges the immigration judge’s finding that

his asylum application was untimely because he failed to show by

clear and convincing evidence that he filed his application within

one year of the date of his arrival in the United States.                       See 8

U.S.C.    §    1158(a)(2)(B)     (2000).         We   conclude      that   we    lack

jurisdiction to review this claim pursuant to 8 U.S.C. § 1158(a)(3)

(2000).       See Zaidi v. Ashcroft, 377 F.3d 678, 680-81 (7th Cir.

2004) (collecting cases). Given this jurisdictional bar, we cannot

review the underlying merits of Mengistu’s asylum claim.

              While we lack jurisdiction to consider the immigration

judge’s denial of Mengistu’s asylum claim, we retain jurisdiction

to consider the denial of his requests for withholding of removal

and protection under the Convention Against Torture.                  See 8 C.F.R.

§ 1208.4(a) (2004).           “To qualify for withholding of removal, a

petitioner      must   show    that   he    faces     a   clear    probability      of

persecution because of his race, religion, nationality, membership

in a particular social group, or political opinion.”                  Rusu v. INS,


                                      - 2 -
296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467

U.S. 407, 430 (1984)).     To qualify for protection under the

Convention Against Torture, a petitioner bears the burden of proof

of demonstrating that “it is more likely than not that he . . .

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2004).      Based on our review of the

record, we find that Mengistu has failed to meet these standards.

          Accordingly, we deny Mengistu’s petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -